DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species A and B (Claims 1-10 and 17-20 as amended) in the reply filed on 9/22/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement (between Species A and B, being different from  Specie C) , the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 1-10 and 17-20 are under consideration.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1 and 17 use the term “second bonding connector” as being in the first surface dielectric, whereas the Specification defines and illustrates that the second bond connector is in the second dielectric layer, BD1. See Figure 2D and paragraph 33 of the present Specification. The claim terminology must be consistent with the definitions provided in the Specification to define the metes and bounds of the claimed invention. Claims 2-10 and 18-20 are rejected based on their dependence on Claims 1 and 17, respectively. All claim terms must be consistent with their definition in the Specification.   Moreover, Claim 17 uses the term “second tier” and requires the components of the third tier as illustrated in Figure 6. The second tier as described in the Specification comprises different components, then the ones required by the Claim. Claims 18-20 are rejected based on their dependence on Claim 17.  Consistent terminology must be present in the Specification and Claims. As inconsistent definitions are provided between the Claims and Specification, the Claims are properly rejected as being indefinite. Appropriate correction and clarification is required.

Allowable Subject Matter
Claims 1-10 and 17-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: The closest prior art known to the Examiner is listed on the attached PTO 892 and IDS forms. Lin et al (US 2017/0317011) discloses a semiconductor structure comprising two tiers, a via, interconnect structures and bonding connectors. See Figure 11 and corresponding text. However, none of the cited references anticipate or make obvious , inter alia  “forming an upper portion of the first interconnect structure on the conductive via and the lower portion of the first interconnect structure; forming a first surface dielectric layer on the upper portion of the first interconnect structure; and forming a first bonding connector and a second bonding connector in the first surface dielectric layer, wherein the first bonding connector extends to be in contact with an upper-level interconnecting layer of the first interconnect structure, the second bonding connector is narrower than the first bonding connector and extends to be in contact with a lower-level interconnecting layer of the first interconnect structure, and a top surface of the conductive via is between the upper-level interconnecting layer”, as required by present Claim 1, and dependent Claims thereof, Claims 2-10. Moreover, none of the cited references anticipate or make obvious , inter alia  “forming a second tier, wherein the second tier comprises a second semiconductor substrate, a second interconnect structure overlying the second semiconductor substrate, a second surface dielectric layer underlying the second semiconductor substrate, a first through semiconductor via extending from an upper-level interconnecting layer of the second interconnect structure and passing through the second semiconductor substrate and the second surface dielectric layer, and a second through semiconductor via extending from a lower-level interconnecting layer of the second interconnect structure and passing through the second semiconductor substrate and the second surface dielectric layer”, as required by present Claim 17, and dependent Claims thereof, Claims 18-20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669. The examiner can normally be reached Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AGG
December 7, 2022

/ALEXANDER G GHYKA/               Primary Examiner, Art Unit 2812